Citation Nr: 1519932	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-13 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from September 1979 to September 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied all of the service connection claims on appeal.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The issues of entitlement to service connection for a bilateral foot disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not incur an injury or disease to her right knee during military service; right knee arthritis did not manifest to a compensable degree during service or within one year of separation from military service; and, a current right knee arthritis disorder is not causally or etiologically related to military service.


CONCLUSION OF LAW

The criteria of entitlement to service connection for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.3 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases like arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that her right knee arthritis disorder stems from her in-service duties as an armor and heavy equipment operator which required her to carry heavy objects, such as ammunition, and to jump up and down from truck trailers.  The Board notes that the Veteran's DD-214 shows that her military occupational specialty (MOS) was as a Supply Specialist, thus, the Board finds her statements concerning her work duties in service to be credible as they are consistent with the circumstances of her service. 

Nonetheless, the Veteran's service treatment records (STRs) do not show any complaints or treatment related to her right knee.  The Board acknowledges that at the June 1979 service entrance examination, her lower extremities were noted to be normal.  Moreover, in the report of medical history from the same date, the Veteran indicated that she did not have a "trick" or locked knee.  Furthermore, the Board recognizes that the Veteran did not undergo a physical examination upon separation from service as shown by an August 1982 medical examination for separation/retirement statement of opinion.  However, the Board notes that while the remainder of the Veteran's service treatment records during her three years of service show complaints and treatment for other medical maladies, they do not show complaints or treatment for her right knee.  In fact, the first evidence in the claims file of complaints of right knee symptoms comes from a September 2002 private treatment record.  

In an October 2002 private orthopedic treatment record, the Veteran relayed to the private medical professional that she had been having problems with her right knee for about six years when she twisted it while she was painting.  She indicated that she felt a pop at that time and that she had some swelling.  She reported that since that time, she had intermittent periods of popping in the knee and recurrent swelling associated with knee aching.   She indicated that the symptoms had gotten worse over the previous five or six months, and that she had been taking medication to alleviate these symptoms.  After conducting a physical examination and reviewing the Veteran's x-rays, this private doctor's impression was that the Veteran had a medial meniscal tear in her right knee.  

An August 2006 private orthopedic note showed that the Veteran complained of right knee pain and a locking sensation.  She relayed to the private doctor that she had an injury to this knee in a motor vehicle accident in 1993.  She reported that she had some physical therapy performed at that time.  In fact, the claims file contains an April 2007 private physical therapy lumbar spine evaluation in which the Veteran again endorsed that at least some of her musculoskeletal symptoms were caused by a motor vehicle accident approximately 15 years prior.  

Another private orthopedic note, from October 2006, revealed that the Veteran had a right knee arthroscopy performed that month.  After noting her symptoms, this private doctor diagnosed her right knee with medial and lateral meniscus tears and underlying arthritis.  

The Veteran filed the present claim for service connection for arthritis of the right knee in September 2011.  In the application for compensation and/or pension, she contended that she was in the fields, marching and carrying heavy equipment, such as ammunition, supplies, and clothes, for days while in the service.  Likewise, in her November 2011 notice of disagreement, she further contended that her in-service duties as a supply specialist included working around ammunition and operating in two-and-a-half ton cargo trucks.  

Most recently, a July 2012 letter from a private doctor stated the history of her treatment in regards to her arthritis of the right knee at that facility.  The letter indicated that she was seen in September 2002 for right knee pain, that an MRI was performed, and that she was diagnosed with a right meniscal tear.  She underwent conservative treatment until October 2006 when she had a right knee arthroscopy performed, which showed a medial/lateral meniscus tear with underlying osteoarthritis.  

Moreover, the claims file includes several instances where the Veteran's representative has indicated that the evidence of record supports the conclusion that the Veteran's right knee arthritis disorder should be service-connected on a direct basis.  

Initially, the Board determines that the Veteran has a current diagnosis of arthritis of the right knee, and thus, the first prong of service connection is satisfied. 

Nevertheless, the Board notes that the Veteran's service treatment records do not show treatment for any right knee injuries or complaints.  While the Board recognizes that the Veteran did not undergo a physical examination upon separation from service, the Board notes that while the remainder of the Veteran's service treatment records showed complaints and treatment for other medical disorders, they do not show complaints or treatment for her right knee.  The Board must conclude that she did not sustain an injury or disease to her right knee in service.  Furthermore, the record is devoid of evidence showing that the Veteran's arthritis manifested to a compensable degree within a year from separation.  Thus, the Board determines that service connection is not warranted on a presumptive basis.

Furthermore, the Board acknowledges the Veteran's lay statements, as well as the statements of her representative, attributing her current right knee arthritis disorder to military service.  However, after considering the lack of injury during service, the approximately 20 years from separation from service until she sought treatment for knee pain, and the numerous statements by the Veteran to private medical professionals attributing her right knee pain to two alternative causes approximately 11 to 15 years after separation from service, the Board concludes that her current right knee arthritis disorder is not causally or etiologically related to service. 

Therefore, as the preponderance of the evidence is against service connection for arthritis of the right knee, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A notice letter was sent to the Veteran in October 2011, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist a veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters, 601 F.3d at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, VA acquired service treatment records, as well as records of VA and private treatment, and associated them with the Veteran's claims file.  Service treatment records are silent as to any complaints or treatment referable to a right knee disorder, and the disorder did not manifest until many years after service.  While the Veteran contends that she had such symptoms during service, the record has failed to confirm such symptoms, and the record has not shown that right knee arthritis manifested within one year of separation from service.  Other than manifestation in service, or within the presumptive period thereafter, the Veteran has not contended, and the record does not otherwise suggest, any connection between service and the onset of the disease.  Consequently, a VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim of entitlement to service connection for arthritis of the right knee and no further notice or assistance is required.


ORDER

Entitlement to service connection for arthritis of the right knee is denied. 


REMAND

The Board must remand the claims of entitlement to service connection for bilateral foot disorder, bilateral hearing loss, and tinnitus for additional evidentiary development.  Specifically, these matters require adequate VA examinations to determine current symptoms and the etiology of each disorder.  

In regards to the bilateral foot disorder claim, in numerous private treatment records and lay statements, the Veteran has endorsed symptoms of pain and swelling; however, the cause of these current symptoms has not been identified and the symptoms have not been properly diagnosed.  Furthermore, the Board notes that the Veteran has alleged that these symptoms are related to her time in military service; however, the record does not contain a nexus opinion in regards to the etiology of the Veteran's bilateral foot disorder.  Moreover, the June 1979 report of medical examination indicated that the Veteran had abnormal feet at entrance into service; thus, an opinion in regards to aggravation is also required.  

In regards to the Veteran's claims to service connection for bilateral hearing loss and tinnitus, the Board notes that at least one audiological examination in service showed audiometric readings indicating possible abnormal hearing.  Moreover, the Veteran underwent a VA audiological examination in August 2012; however, the test results were unreliable due to the Veteran's responses.  Since that time, the Veteran has submitted two private audiological examinations from June 2013, which purport to show hearing loss and other hearing abnormalities at varying frequencies.  The record also contains lay statements by the Veteran indicating that she wanted to be reevaluated by a VA examiner for her audiological symptoms.

Furthermore, the claims file lacks an adequate nexus opinion in regards to bilateral hearing loss and tinnitus.  The Board notes that one of the June 2013 private audiologists concluded it was her "opinion that it is more likely than not that [the Veteran's] bilateral notched configuration, high frequency hearing loss for the left ear, and tinnitus [are] related to [her] military noise exposure and it may have worsened as a civilian."  She indicated that her opinion was based on case history and notched configuration of hearing loss and onset of tinnitus.  However, the Board notes that this private audiologist did not review the Veteran's military records, and she based her opinion solely on the Veteran's self-reported history.  Absent such evidentiary review, her opinions are insufficient for the Board to come to a decision on these matters.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision on a claim).
Thus, these matters are remanded for an adequate VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the Veteran and associate all records received with the paper claims file or electronic claims file; also document any negative response received. 

2.  Following the above developments, schedule the Veteran for an appropriate VA examination and request an opinion from an appropriate examiner to determine the nature and etiology of any diagnosed disorders in the bilateral feet.  The claims file should be made available for review in conjunction with the examination, and the examiner's attention should be directed to this Remand.  

The examiner should specifically determine and diagnose the Veteran's current bilateral feet disorders, if any are present, and state whether these disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to, caused by, or aggravated by her military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination and request an opinion from an appropriate examiner for the Veteran's bilateral hearing loss and tinnitus disorders.  After reviewing the entire claims file, including this Remand, the examiner should state whether the Veteran's hearing loss and tinnitus are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to her military service.

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

4.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for a bilateral feet disorder, bilateral hearing loss, and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


